Citation Nr: 9911273	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2. Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 1997, and a statement of the case was issued that 
same month.  A substantive appeal was received in January 
1998.  The veteran's appeal also originally included the 
issues of right knee and right femur disabilities.  In May 
1998, the veteran and his spouse testified at a personal 
hearing at the RO.  At this hearing, the veteran withdrew his 
appeal as to the right knee and right femur disorders.


REMAND

It appears from the December 1996 rating decision, the 
November 1997 statement of the case, and a November 1998 
supplemental statement of the case that the RO has 
effectively found the two underlying claims to be well-
grounded.  The Board notes that the record does include 
medical diagnoses of current disabilities of the low back and 
right hip.  The veteran's assertions regarding an inservice 
injury which involved his being trapped between two jeeps is 
accepted and is, in fact, documented in the service medical 
records.  There is also of record a November 1996 medical 
report from Columbia Orthopedic Group which lists several 
diagnoses, including "status post crunch injury to the 
thighs and buttocks."  Assuming this medical report to be 
true, the Board believes that the minimum requirements of 
well-grounded claims have been met.  

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  With regard to 
this duty, the Board believe additional development is 
necessary to secure all treatment records from Columbia 
Orthopaedic Group.  Also, while the veteran was afforded a VA 
examination in September 1996, which referenced the history 
of the inservice jeep incident, the report of that 
examination is completely silent with regard to any medical 
opinion as to the etiology of the veteran's low back and 
right hip disabilities.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical reports (not 
already of record) documenting any 
ongoing treatment for low back and/or 
right hip disorders should be associated 
with the claims file. 

2.  After obtaining any necessary consent 
to the release of medical records, the RO 
should contact the Columbia Orthopaedic 
Group and request copies of all clinical 
records documenting pertinent treatment.  
Any records obtained should be associated 
with the claims file. 

3.  After completion of the above, the RO 
should schedule the veteran for special 
VA examination(s) to ascertain the nature 
and etiology of his right hip and low 
back disorders.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner(s) in 
connection with the examination(s).  All 
indicated special studies and tests 
should be accomplished.  After reviewing 
the veteran's claims file and examining 
the veteran, the examiner(s) should offer 
opinions as to the etiology of all low 
back and right hip disorders found to be 
present, to specifically include 
opinion(s) as to the relationship, if 
any, of such disorders to the inservice 
jeep incident.  A detailed rationale for 
such opinion(s) would be of great 
assistance and should be requested.

4.  After completion of the above actions 
and any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the veteran's claims can be granted.  If 
it is determined that either the low back 
disorder or the right hip disorder is 
related to service so as to establish 
service connection, then the RO should 
consider whether a basis exists for 
establishing service connection for the 
other disability under 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet.App. 439 
(1995).  Unless the benefit as to each 
issue is granted, the RO should then 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure that the duty to 
assist the veteran has been met.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The veteran and his representative are free to submit 
additional evidence and argument in support of the present 
appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

